Citation Nr: 1124470	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-42 928	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to reimbursement under the licensing and certification (LAC) program.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 2000 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's application for LAC testing fee reimbursement for testing on June 9, 2008, was received by VA on May 10, 2010.


CONCLUSION OF LAW

The criteria for reimbursement under the LAC program for testing on June 9, 2008, are not met.  38 C.F.R. § 21.4131(d)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") provides that VA will notify the claimant and the claimant's representative, if any, of information and medical or lay evidence necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate claims.  VA regulations specific to education benefits identify the notice and assistance requirements.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  Although no VCAA notice was provided in the case, the Board finds no additional development is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

VA regulations provide that an award of educational assistance for the cost of a licensing or certification test will be made only when the eligible person takes such test:  (i) While the test is approved under 38 U.S.C. chapter 36; (ii) While he or she is eligible for educational assistance under subpart C; and (iii) No more than one year before the date VA receives a claim for reimbursement of the cost of the test.  38 C.F.R. § 21.4131(d)(2) (2010).

The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress).  See also McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990).  

In this case, the record shows that the Veteran took licensed vocational nurse testing on June 9, 2008, and subsequent reports show she had passed the National Council Licensure Examination for Practical Nurses.  Her application for LAC testing fee reimbursement was received by VA on May 10, 2010.  In statements in support of her appeal the Veteran asserted that she had not been aware that VA could reimburse her for licensing certification and that she had not been informed of the benefit until two years after taking her test.  

Based upon the evidence of record, the Board finds the Veteran's application for LAC testing fee reimbursement for testing on June 9, 2008, was received by VA on May 10, 2010.  The Veteran does not contend nor does the record show that she submitted an earlier claim for this benefit.  The Veteran's statement of events is not in dispute and the Board is sympathetic to her claim; however, there is no apparent legal basis whereby reimbursement may be paid.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to reimbursement under the LAC program is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


